Citation Nr: 1734172	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO denied the Veteran service connection for diabetes mellitus and erectile dysfunction secondary to diabetes mellitus in the April 2010 rating decision.  The Veteran submitted a notice of disagreement in February 2011.  In response to a May 2012 statement of the case, the Veteran perfected his appeal in July 2012.

The Veteran testified at an August 2014 Travel Board hearing before a Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida, and a hearing transcript is of record.  

The Board remanded the case in December 2014 for further development.  

In July 2017, VA sent a letter to the Veteran notifying him that the VLJ who conducted the 2014 hearing is no longer available to decide his case, and asked him whether he desired to have another hearing.  To date, the Veteran has not requested such an additional hearing.  Accordingly, in light of the absence of a response from the Veteran, the undersigned VLJ finds that the Veteran wishes to proceed without an additional hearing.  




	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  During service, the Veteran experienced fasting elevated glucose readings, a symptom of diabetes mellitus, which was confirmed with a diagnosis of diabetes mellitus shortly after service separation. 

2.  The Veteran has experienced "continuous" symptoms of diabetes mellitus since service separation.

3.  The Veteran has a current diagnosis of erectile dysfunction and it is shown to be proximately caused by or a result of his now service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DMII have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for erectile dysfunction secondary to DMII have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for DMII and erectile dysfunction, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claim for Diabetes Mellitus Type II

The Veteran asserts that he is entitled to service connection for his diabetes and contends that the disease occurred while in service.  See August 2014 and May 2015 Correspondence.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has diabetes.  Diabetes is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303 (b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331   (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303 (b) only apply to "chronic" diseases at 3.309(a)). 

For a chronic disease such as diabetes mellitus, service connection may be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R § 3.303(b).  While the disease need not be diagnosed during service, it must be shown, by acceptable lay or medical evidence, that there were symptoms of the disease during that time.

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007). While diabetes is not something capable of lay observation, lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis or is describing symptoms at the time that supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Initially, the Board finds that the Veteran has a current diagnosis of type diabetes mellitus.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran had continuous symptoms of type diabetes mellitus 
since service.  The Veteran's competent and credible lay statements with regard to having type diabetes mellitus in service are supported by, as well as consistent with, the findings in his service treatment records (STRs).  The Veteran served on active duty for 22 years.  The STRs include documentation of elevated glucose readings while the Veteran was in service (125 mg/dl in January 2002; 144.8 mg/dl in July 2002; 119 mg/dl in November 2002; 111 in March 2004; and 111 in April 2002).  
Moreover, the Board observes that under the "Chronic Illnesses" section of a June 2002 STR, the active problem list included "Screening for Diabetes Mellitus."  The elevated glucose levels and screenings are consistent with diabetes mellitus.  
Less than a year after service separation, an April 2005 Tricare record shows a diagnosis of possible diabetes mellitus.  Thereafter, a January 2007 record confirms a diagnosis of type diabetes mellitus.  

At the very least, the Board finds that the evidence of continuous symptoms since service is in relative equipoise.  The Veteran served more than two decades in the military.  During such service, he had documented elevated glucose levels.  Within months of separation, he was given a possible diagnosis of diabetes.  A diagnosis of diabetes was then confirmed approximately three years after service separation in 2007.  As indicated, diabetes is a chronic disability. 

The Board acknowledges the February 2015 VA examiner opinion that is unfavorable to the claim.  The examiner provided the opinion that the Veteran's diabetes is less likely as not related to service, noting both the elevated impaired fasting glucose readings in service, the possible diagnosis of diabetes months after discharge, and the 2007 confirmed diagnosis of diabetes.  This opinion however addresses only the question of a causal nexus between the current disability and service, and does not address the question of continuous symptoms since service. 

Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the competent lay and medical evidence support a finding that the Veteran's currently diagnosed diabetes mellitus more likely than not began in service and persisted since that time.  38 C.F.R. § 3.102.  Accordingly, service connection for type II diabetes mellitus is warranted.

Secondary Service Connection Claim for Erectile Dysfunction 

The Veteran also asserts that he is entitled to service connection for erectile dysfunction secondary to his diabetes.  After a review of the evidence of record, the Board finds that the Veteran is entitled to such secondary service connection.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present diagnosis of diabetes, which is now service connected, per this decision.  A February 2015 VA examiner indicated that the Veteran confirmed a current diagnosis of erectile dysfunction, first diagnosed in 2009.  The examiner determined that the Veteran's erectile dysfunction at least as likely as not is result of his diabetes.  The examiner stated that it was medically recognized that diabetes is a causal etiology for erectile dysfunction, and concluded it was proximately due to the diabetes.

Resolving the benefit of any doubt in favor of the Veteran, the preponderance of the evidence weighs in favor of the Veteran's secondary service connection claim.  As such, secondary service connection for erectile dysfunction is warranted.

ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus is granted.


____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


